                                                           FILED
                                                           CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                      7/18/2019 2:51 pm
-----------------------------------X                 U.S. DISTRICT COURT
RAQWAN MOBLEY,                                  EASTERN DISTRICT OF NEW YORK
                                                     LONG ISLAND OFFICE
                      Plaintiff,
                                         MEMORANDUM & ORDER
          -against-                      18-CV-3575(JS)(ARL)

JUDGE McCOY, GLEN COVE COURT;
GLEN COVE POLICE; and BRITNEY,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Raqwan Mobley, pro se
                    17-A-3221
                    Five Points Correctional Facility
                    State Route 96
                    P.O. Box 119
                    Romulus, New York 14541

For Defendants:       No appearances.

SEYBERT, District Judge:

          On June 11, 2019, Magistrate Judge Arlene R. Lindsay

issued her Report and Recommendation (R&R, D.E. 44) recommending

that the Court dismiss this case for failure to prosecute.            On

June 24, 2019, Plaintiff filed a request for additional time to

serve Defendants, which the Court also construes as an objection

to the R&R. (Obj., D.E. 46.)       For the following reasons, the

thorough and well-reasoned R&R is ADOPTED IN PART and MODIFIED IN

PART.

          Upon receiving any timely objections to the magistrate

judge’s recommendation, the district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made
by the magistrate judge.”       28 U.S.C. § 636(b)(1)(C); -
                                                          see  also FED.
                                                            -- ----

R. CIV. 10 P. 72(b)(3).       Here, as Plaintiff has not made specific

objections to the R&R, but simply reiterates his request for

additional time to serve Defendants, the Court conducts a review

for clear error.

             The Court agrees that Plaintiff has continually failed

to serve Defendants in accordance with prior Court orders and

directives.      He    has   been   repeatedly   warned   dismissal   is   a

consequence of doing so.       Thus, the Court adopts Judge Lindsay’s

well-reasoned R&R insofar as Plaintiff’s claims against “Britney”

are DISMISSED WITHOUT PREJUDICE.          Plaintiff has been told numerous

times that, in order to prepare a proper summons, he must include

the full name and complete address of each Defendant named in his

Complaint.      At this juncture, Plaintiff has never provided a

complete name or address for “Britney,” and the claims against her

are thus DISMISSED WITHOUT PREJUDICE.

             However, given that Plaintiff has repeatedly attempted

to prepare summonses, albeit incorrectly, the Court disagrees that

Plaintiff has failed to prosecute this case.          Rather, Plaintiff’s

repeated attempts to properly complete the summonses demonstrates

good cause to once more extend the 120-day time within which to

effect service.       Given Plaintiff’s pro se status and the history

of this case, the Court, at this juncture, ORDERS the Clerk of the

                                      2
Court to prepare Summonses as to Defendants Judge McCoy and the

Glen Cove Police and to forward the necessary copies of the

Summonses, Complaint, and Waiver of Service forms to Plaintiff for

service.    The Clerk shall also include, with this Order, a copy of

the Pro Se Office’s written instructions relating to service of a

summons and complaint.

            The Court advises Plaintiff that although the Clerk is

preparing the summonses for Judge McCoy and the Glen Cove Police,

PLAINTIFF MUST SERVE THEM IN ACCORDANCE WITH FEDERAL RULE OF CIVIL

PROCEDURE    4   and   should   consult   the   informational   materials

provided with this Order.       PLAINTIFF SHALL SERVE JUDGE MCCOY AND

THE GLEN COVE POLICE WITHIN SIXTY (60) DAYS FROM THE DATE OF THIS

ORDER AND SHALL FILE PROOF OF SERVICE WITH THE COURT.           Plaintiff

is warned that the time for service will not be further extended

and, should he fail to properly serve Judge McCoy and the Glen

Cove Police within the time allowed, absent a showing of good

cause, his Complaint will be dismissed without prejudice for

failure to prosecute.

            Although Plaintiff paid the fee to commence this action,

the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that, should

he seek leave to appeal from this Order in forma pauperis, such

appeal would not be taken in good faith and therefore in forma

pauperis status is DENIED for the purpose of any appeal.              See

                                     3
Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8

L. Ed. 2d 21 (1962).



                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT
                                     Joanna Seybert, U.S.D.J.

Dated: July   18 , 2019
       Central Islip, New York




                                 4
